Citation Nr: 1425939	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 2009 for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 9, 2009 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in the "Virtual VA" system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's formal claims for service connection for bilateral hearing loss and tinnitus were received by VA on June 9, 2009, and no claims for service connection for bilateral hearing loss and tinnitus were received prior to June 9, 2009.


CONCLUSION OF LAW

The criteria for effective dates prior to June 9, 2009 for the awards of service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, the Veteran's original claims for service connection for bilateral hearing loss and tinnitus were granted.  He then appealed the downstream issues of the effective date of service connection assigned for both hearing loss and tinnitus.  Under these circumstances, since the original claims were granted, there are no further notice requirements under the law with regard to these issues.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation.  The Veteran was also provided with a Travel Board hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issues of entitlement to effective dates earlier than June 9, 2009 for the award of service connection for bilateral hearing loss and tinnitus have been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Earlier Effective Date for Service Connection for Bilateral Hearing Loss and Tinnitus

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran filed his initial claim for benefits on June 9, 2009.  In an October 2009 rating decision, service connected was granted for hearing loss and tinnitus effective the date of claim.  During the April 2014 Travel Board hearing, the Veteran contended that the effective date of the award of service connection for bilateral hearing loss and tinnitus should be the date he was discharged from active service since he had symptoms of both disabilities in service and since service.  Hearing Transcript at 3.  

While entitlement to service connection for bilateral hearing loss and tinnitus arose the day the Veteran was discharged from active service, as his claims for service connection were not received until June 6, 2009, more than three decades after service separation, the earliest effective date allowed by VA regulations under 38 C.F.R. § 3.400 is the date of claim.  As the current effective dates for hearing loss and tinnitus have already been established as the date of claim, VA regulations do not provide for an effective date earlier than June 6, 2009.

The Board acknowledges the Veteran's testimony that he was not aware of the VA benefits available after service discharge, which is the reason he did not file a claim earlier.  Hearing Transcript at 5.  While the Board is sympathetic, it is bound by the law, including the relevant statutes and regulations discussed above.  The Board does not have authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  There is no earlier date on which a service connection claim, either formal or informal, can be inferred.  The effective date law and regulation provide that the date of receipt of the original claim for compensation is the proper effective date for the grant of service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i).

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than June 9, 2009 is assignable, the appeal for earlier effective dates is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent that the Veteran has claimed that clear and unmistakeable error (CUE) was made in the October 2009 rating decision regarding tinnitus (which the RO adjudicated and denied in a July 2012 rating decision), a claim of CUE may only be raised against previous determinations, which are final and binding.  See 38 C.F.R. § 3.105(a).  As the October 2009 rating decision is currently on appeal, it is not final and a claim of CUE is precluded.


ORDER

An effective date earlier than June 9, 2009 for the award of service connection for bilateral hearing loss is denied.

An effective date earlier than June 9, 2009 for the award of service connection for tinnitus is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


